UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-13696 AK STEEL HOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-1401455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9227 Centre Pointe Drive, West Chester, Ohio (Address of principal executive offices) (Zip Code) (513) 425-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company.Yes£NoT There were110,256,953 shares of common stock outstanding as of May 3, 2011. Table of Contents AK STEEL HOLDING CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations—Three Months Ended March 31, 2011 and 2010 1 Condensed Consolidated Balance Sheets—As of March 31, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Cash Flows—Three Months Ended March 31, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 5. Other Information 37 Item 6. Exhibits 38 SIGNATURES 39 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in millions, except per share data) Three Months Ended March 31, (unaudited) Net sales $ $ Cost of products sold (exclusive of items shown below) Selling and administrative expenses Depreciation Total operating costs Operating profit Interest expense Other income (expense) ) Income before income taxes Income tax provision due to tax law change — Income tax provision Total income tax provision Net income Less: Net loss attributable to noncontrolling interests ) ) Net income attributable to AK Steel Holding Corporation $ $ Basic and diluted earnings per share: Net income per share attributable to AK Steel Holding Corporation common stockholders $ $ Dividends declared and paid per share $ $ See notes to condensed consolidated financial statements. -1- Table of Contents AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in millions) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Deferred tax asset, current Other current assets Total current assets Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Other non-current assets: Investment in AFSG Holdings, Inc. Goodwill Deferred tax asset, non-current Other non-currentassets Total other non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Borrowings under credit facility $ $ — Accounts payable Accrued liabilities Current portion of long-term debt Current portion of pension and other postretirement benefit obligations Total current liabilities Non-current liabilities: Long-term debt Pension and other postretirement benefit obligations Other non-current liabilities Total non-current liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders’ equity: Preferred stock, authorized 25,000,000 shares — — Common stock, authorized 200,000,000 shares of $.01 par value each; issued 123,193,360 and 122,829,975 shares in 2011 and 2010; outstanding 110,256,953 and 109,986,790 shares in 2011 and 2010 Additional paid-in capital Treasury stock, common shares at cost, 12,936,407 and 12,843,185 shares in 2011 and 2010 ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total AK Steel Holding Corporation stockholders’ equity Noncontrolling interests ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ -2- Table of Contents The Condensed Consolidated Balance Sheets for March 31, 2011 and December 31, 2010, include the following amounts related to consolidated variable interest entities: March 31, December 31, Property, plant and equipment $ $ Accumulated depreciation ) ) Accounts payable Other non-current liabilities See notes to condensed consolidated financial statements. -3- Table of Contents AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in millions) Three Months Ended March 31, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Depreciation Amortization Deferred income taxes Contributions to pension trust ) ) Contributions to Middletown retirees VEBA ) ) Pension and other postretirement benefit payments greater than expense ) ) Working capital ) ) Working capital—SunCoke Middletown ) Other operating items, net ) Net cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital investments ) ) Capital investments—SunCoke Middletown ) ) Other investing items, net — Net cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings under credit facility — Redemption of long-term debt ) ) Proceeds from exercise of stock options Purchase of treasury stock ) ) Common stock dividends paid ) ) Advances from noncontrolling interest owner to SunCoke Middletown Other financing items, net Net cash flows from financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to condensed consolidated financial statements. -4- Table of Contents AK STEEL HOLDING CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars in millions, except per share data, unless otherwise indicated) NOTE 1 - Basis of Presentation In the opinion of the management of AK Steel Holding Corporation (“AK Holding”) and AK Steel Corporation (“AK Steel”, and together with AK Holding, the “Company”), the accompanying condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments necessary to present fairly the financial position of the Company as of March 31, 2011, the results of its operations for the three months ended March 31, 2011 and 2010, and its cash flows for the three months ended March 31, 2011 and 2010.The results of operations for the three months ended March 31, 2011, are not necessarily indicative of the results to be expected for the year ending December 31, 2011.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2010. NOTE 2 - Earnings Per Share Earnings per share is calculated utilizing the “two-class” method.In applying the “two-class” method, undistributed earnings (losses) are allocated to both common shares and participating securities.The sum of distributed earnings to common stockholders and undistributed earnings (losses) allocated to common stockholders is divided by the weighted-average number of common shares outstanding during the period.The restricted stock granted by AK Holding is entitled to dividends and meets the criteria of a participating security. Three Months Ended March 31, Net income attributable to AK Holding $ $ Less: Distributed earnings to common stockholders and holders of certain stock compensation awards Undistributed earnings (losses) $ $ ) Common stockholders earnings—basic and diluted: Distributed earnings to common stockholders $ $ Undistributed earnings (losses) to common stockholders ) Common stockholders earnings—basic and diluted $ $ Weighted-average common shares outstanding (in millions): Common shares outstanding for basic earnings per share Effect of dilutive stock-based compensation Common shares outstanding for diluted earnings per share Basic and diluted earnings per share: Distributed earnings $ $ Undistributed earnings (losses) ) Basic and diluted earnings per share $ $ Potentially issuable common shares excluded from earnings per share calculation due to anti-dilutive effect (in millions) NOTE 3 - Inventories Inventories are valued at the lower of cost or market.The cost of the majority of inventories is measured on the last-in, first-out (LIFO) method.Other inventories are measured principally at average cost and consist mostly of foreign inventories and certain raw materials. -5- Table of Contents March 31, December 31, Finished and semi-finished $ $ Raw materials Total cost Adjustment to state inventories at LIFO value ) ) Net inventories $ $ NOTE 4 - Pension and Other Postretirement Benefits The Company provides noncontributory pension and various healthcare and life insurance benefits to most employees and retirees.The pension plan is not fully funded and the Company plans to contribute at least $170.0 to the qualified pension plan trust in 2011, which will satisfy the Company’s minimum required contributions for the current year.Actual contributions are presented below: Three Months Ended March 31, Pension plan contributions $ $ Net periodic benefit costs (income)for pension and other postretirement benefits were as follows: Three Months Ended March 31, Pension Benefits Service cost $ $ Interest cost Expected return on assets ) ) Amortization of prior service cost Amortization of loss Net periodic benefit cost (income) $ ) $ Other Postretirement Benefits Service cost $ $ Interest cost Settlement gain related to Middletown Retiree Settlement ) — Amortization of prior service credit ) ) Reversal of prior amortization related to Butler Retiree Settlement — Amortization of gain ) ) Net periodic benefit cost (income) $ ) $ ) In October 2007, the Company announced that it had reached a tentative settlement (the “Middletown Retiree Settlement”) of a class action filed on behalf of certain retirees from the Company’s Middletown Works relating to the Company’s other postretirement benefit (“OPEB”) obligations to such retirees.That settlement became final in July 2009.For accounting purposes, a settlement of the Company’s OPEB obligations related to the Middletown Retiree Settlement was deemed to have occurred in the first quarter of 2011 when the Company made the final payment of $65.0 to a Voluntary Employee Benefit Association (“VEBA”) trust created under the terms of that settlement.In the first quarter of 2011, the Company recognized the settlement accounting at the date of the final payment and recorded a non-cash gain of $14.0 in the income statement.The amount recognized was prorated based on the portion of the total liability as of March 2008 that was settled pursuant to the Middletown Retiree Settlement.A further discussion of the Middletown Retiree Settlement can be found in Note 9 in the discussion of the Middletown Works retiree healthcare benefits litigation. In the third quarter of 2010, the Company reached a tentative settlement agreement (the “Butler Retiree Settlement”) of a class action filed on behalf of certain retirees from the Company’s Butler Works relating to the Company’s OPEB obligations to such retirees.That settlement became final in January 2011.The effect of the settlement on the -6- Table of Contents Company’s total OPEB liability (prior to any funding of a VEBA Trust created under the terms of the settlement) was an increase in that liability of approximately $29.6 in the first quarter of 2011.With respect to this increase, a one-time, pre-tax charge of $14.2 was recorded in the first quarter of 2011 to reverse previous amortization of the prior plan amendment.The remaining portion was recognized in other comprehensive income and will be amortized into earnings over approximately five years.Included in the “Amortization of gain” for Other Postretirement Benefits in the three-month period ended March 31, 2010 was a charge of $0.4 as a result of a preliminary injunction issued on January 29, 2010 related to this issue.A further discussion of the Butler Works retiree healthcare benefits litigation can be found in Note 9. The OPEB liability was remeasured during the first quarter of 2011 for both the Butler Retiree Settlement and the Middletown Retiree Settlement with a net increase in the liability of $4.3 resulting from a decrease in the discount rate to 5.18% from the prior year end discount rate of 5.26%. This loss was recorded in other comprehensive income and will be amortized into earnings. As a result of the enactment of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (collectively, the “Health Care Acts”), the Company recorded a non-cash charge of $25.3 in the first quarter of 2010.The charge was due to a reduction in the value of the Company’s deferred tax asset as a result of a change to the tax treatment associated with Medicare Part D reimbursements.The Company expects to continue to receive Medicare Part D reimbursements despite passage of the Health Care Acts. NOTE 5 - Share-based Compensation AK Holding’s Stock Incentive Plan (the “SIP”) permits the granting of nonqualified stock option, restricted stock, performance share and restricted stock unit awards to Directors, officers and other employees of the Company.Stockholders have approved an aggregate maximum of 19 million shares issuable under the SIP through December 31, 2019. The following table summarizes information about share-based compensation expense, which the Company has estimated will be $15.3 for 2011: Three Months Ended March 31, Share-based Compensation Expense Stock options $ $ Restricted stock Restricted stock units issued to Directors Performance shares Pre-tax share-based compensation expense $ $ Stock Options Stock options have a maximum term of ten years and may not be exercised earlier than six months following the date of grant or such other term as may be specified in the award agreement.Stock options granted to officers and key managers vest and become exercisable in three equal installments on the first, second and third anniversaries of the grant date.The exercise price of each option may not be less than the market price of the Company’s common stock on the date of the grant.The Company has not had, and does not have, a policy or practice of repricing stock options to lower the price at which such option is exercisable. The Company previously compensated its Directors in part with stock options that vested and became exercisable after one year.On July 16, 2009, however, the Board of AK Holding, upon the recommendation of its outside compensation consultant, approved a change to the Director compensation program to replace the grants of stock options, which non-employee Directors previously received upon election to the Board and at five-year intervals thereafter, with ongoing quarterly awards of restricted stock units (“RSUs”).This change did not affect the vesting of stock options granted to Directors prior to July 16, 2009. The Company uses the Black-Scholes option valuation model to value the nonqualified stock options.Historical data regarding stock option exercise behaviors was used to estimate the expected life of options granted based on the period of time that options granted are expected to be outstanding.The risk-free interest rate is based on the Daily Treasury Yield Curve published by the U.S. Treasury on the date of grant.The expected volatility is determined by using a blend of historical and implied volatility.The expected dividend yield is based on the Company’s historical dividend -7- Table of Contents payments.The Company uses a straight-line method for amortizing the value of the share-based payments.The Company estimates that 5% of the options issued will be forfeited. The Company’s estimate of fair value of options granted is calculated as of the date of grant using the Black-Scholes option pricing model with the following weighted-average assumptions: Three Months Ended March 31, Expected volatility 59.7% – 70.4
